Exhibit Index to Unaudited Pro Forma Financial Statements Page Introduction F-1 Unaudited Pro Forma Condensed Combined Balance Sheet as of May 31, 2008 F-2 - F-3 Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended May 31, 2008 F-4 Notes to Unaudited Pro Forma Condensed Combined Financial Statements F-5- F-6 Unaudited Pro Forma Financial Data On September 1, 2008, Patriot Scientific Corporation, a Delaware corporation (“Patriot”), PTSC Acquisition 1 Corp., a California corporation and wholly-owned subsidiary of Patriot (“Merger Sub”), and Crossflo Systems, Inc., a California corporation (“Crossflo”), consummated a merger of the Merger Sub with and into Crossflo (the “Merger”) pursuant to the terms of that certain Agreement and Plan of Merger and Reorganization, dated as of August 4, 2008 (the “Merger Agreement ”). The consideration for the Merger was initial cash consideration of $2,600,000 and initial stock consideration of $7,400,000 in Patriot common stock, less payments made to holders of the Company’s convertible notes payable and other payments made in accordance with the Merger Agreement related to seller transaction costs.The number of shares of Patriot common stock to be issued was determined as the average closing price of Patriot common stock as reported by NASDAQ over the ten trading days immediately preceding the closing.The Merger closed on September 2, 2008.Accordingly, Patriot issued 26,988,466 shares of its common stock in exchange for the common stock of Crossflo and the settlement of other purchase obligations. The following unaudited pro forma condensed combined balance sheet of Patriot as ofMay 31, 2008 and unaudited pro forma condensed combined statement of operations for the year ended May 31, 2008, give effect to the acquisition of Crossflo as if the transaction occurred, for balance sheet purposes, onMay 31, 2008, and for statement of operations purposes, on June 1, The following unaudited pro forma condensed combined financial statements are not necessarily indicative of the results that would have been reported had such transaction actually occurred on the dates specified, nor are they indicative of future results of operations or financial condition. The unaudited pro forma condensed combined financial statements have been prepared on currently available information and assumptions deemed appropriate by management of Patriot.Actual adjustments to these unaudited pro forma condensed combined financial statements could differ from those reflected herein. The unaudited pro forma condensed combined financial statements are based on and should be read in conjunction with, and are qualified in their entirety by, the historical financial statements and notes thereto of Patriot and in the reports and other documents filed by Patriot with the SEC. F-1 Patriot Scientific Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheet May 31, 2008 Patriot Scientific Corporation Crossflo Systems, Inc. Acquisition Adjustments Pro Forma Combined ASSETS Current assets: Cash and cash equivalents $ 6,424,015 $ 535,764 $ (3,234,937 ) (b) $ 3,724,842 Restricted cash and cash equivalents 51,122 - - 51,122 Marketable securities and short-term investments 298,243 - - 298,243 Accounts receivable 538,500 208,527 - 747,027 Work-in-process - 185,037 - 185,037 Refundable deposits - 17,463 - 17,463 Due from related parties 7,501 - - 7,501 Notes receivable 450,115 - (400,115 ) (b) 50,000 Inventory 388,141 - - 388,141 Prepaid expenses and other current assets 79,840 21,908 - 101,748 Prepaid income taxes 222,311 - - 222,311 Deferred tax assets 1,390,832 - - 1,390,832 Customer contracts in progress - - 63,600 (c) 63,600 Debt issuance costs, net - 15,959 (15,959 ) (e) - Total current assets 9,850,620 984,658 (3,587,411 ) 7,247,867 Property and equipment, net 68,504 41,243 - 109,747 Marketable securities 12,527,675 - - 12,527,675 Deferred tax assets - - 3,501,541 (d) 3,501,541 Investments in affiliated companies 2,913,614 - - 2,913,614 Other assets 8,190 - - 8,190 Patent and trademarks, net 63,299 - 5,932,400 (c) 5,995,699 Maintenance agreements - - 75,400 (c) 75,400 Goodwill - - 2,282,516 (c) 2,282,516 $ 25,431,902 $ 1,025,901 $ 8,204,446 $ 34,662,249 See Notes to Unaudited Pro Forma Condensed Combined Financial Statements F-2 Patriot Scientific Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheet May 31, 2008 Patriot Scientific Corporation Crossflo Systems, Inc. Acquisition Adjustments Pro Forma Combined LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 555,690 $ 47,331 - $ 603,021 Accrued expenses 373,848 143,200 19,000 (b) 500,798 (35,250 ) (i) Accrued interest - 44,231 (44,231 ) (e) - Minority interest 115,406 - - 115,406 Convertible notes payable, net of discount - 951,943 (951,943 ) (e) - Total current liabilities 1,044,944 1,186,705 (1,012,424 ) 1,219,225 Deferred tax liabilities 1,085,181 - 2,473,853 (d) 3,559,034 Total liabilities 2,130,125 1,186,705 1,461,429 4,778,259 Stockholders' equity (deficit): Convertible preferred stock - 10,456,651 (10,456,651 ) (a) - Common stock 4,109 108,715 (108,715 ) (a) 4,379 270 (b) Additional paid-in capital 70,004,814 2,233,007 (2,233,007 ) (a) 76,586,757 6,581,943 (b) Treasury stock (at cost) (12,723,172 ) - - (12,723,172 ) Accumulated other comprehensive loss (220,617 ) - - (220,617 ) Accumulated deficit (33,763,357 ) (12,959,177 ) 12,959,177 (a) (33,763,357 ) Total stockholders' equity (deficit) 23,301,777 (160,804 ) 6,743,017 29,883,990 $ 25,431,902 $ 1,025,901 $ 8,204,446 $ 34,662,249 See Notes to Unaudited Pro Forma Condensed Combined Financial Statements F-3 Crossflo Systems, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the Year EndedMay 31, 2008 Patriot Crossflo Scientific Systems, Acquisition Pro Forma Corporation Inc. Adjustments Combined Revenues, net $ 3,708,218 $ 902,968 $ - $ 4,611,186 Cost of sales 1,510,450 387,867 - 1,898,317 Gross profit 2,197,768 515,101 - 2,712,869 Operating expenses 7,801,261 2,564,053 824,000 (g) 11,189,314 Loss from operations (5,603,493 ) (2,048,952 ) (824,000 ) (8,476,445 ) Other income (expense): Interest income 1,470,008 13,856 (115 ) (f) 1,483,749 Equity in earnings of affiliated companies 19,917,769 - - 19,917,769 Gain on sale of subsidiary interest 150,000 - - 150,000 Loss on sale of assets (4,139 ) - - (4,139 ) Interest expense (389 ) (1,025,214 ) 1,025,214 (f) (389 ) 21,533,249 (1,011,358 ) 1,025,099 21,546,990 Income (loss) before provision for income taxes and minority interest 15,929,756 (3,060,310 ) 201,099 13,070,545 Provision for income taxes 6,426,029 2,444 - 6,428,473 Income (loss) before minority interest 9,503,727 (3,062,754 ) 201,099 6,642,072 Minority interest 115,406 - - 115,406 Net loss $ 9,388,321 $ (3,062,754 ) $ 201,099 $ 6,526,666 Incomeper share - basic and diluted $ 0.02 $ 0.02 Weighted average shares outstanding - basic and diluted 390,956,153 417,944,619 (h) Earnings per share - diluted $ 0.02 $ 0.02 Weighted average shares outstanding - diluted 397,485,699 428,159,081 (h) See Notes to Unaudited Pro Forma Condensed Combined Financial Statements F-4 Notes to Unaudited Pro Forma Condensed Combined Financial Statements (a) Represents elimination of Crossflo’s equity at acquisition. (b) Represents the value of the cash paid, stock issued and liabilities incurred for the acquisition of Crossflo: Price per share $ 0.24389 Number of common shares issued 26,988,466 Value of shares issued 6,582,213 Cash paid, including acquisition costs 3,234,937 Principal and interest on convertible notes 400,115 Liabilities incurred for acquisition costs 19,000 $ 10,236,265 (c) Represents the excess of purchase price paid over the fair value of tangible net assets acquired.The excess of purchase price paid over the fair value of net assets acquired was allocated to identifiable intangible assets and goodwill and was computed as follows: Consideration $ 9,942,582 Acquisition costs 293,683 Total consideration 10,236,265 Fair value of tangible assets acquired, including deferred tax asset (see (d)) 4,511,483 Fair value of identifiable intangible assets acquired 6,071,400 Fair value of liabilities assumed, including deferred tax liability (see (d)) (2,629,134 ) Net assets acquired 7,953,749 Excess purchase price paid - Goodwill $ 2,282,516 Identifiable intangible assets acquired include the following: Patented technologies and processes $ 5,932,400 Customer contracts 63,600 Maintenance agreements 75,400 $ 6,071,400 (d) Represents deferred tax assets and liabilities as a result of purchase accounting.The deferred tax asset results from Crossflo’s net operating loss carryforwards that can be used to offset consolidated taxable income in future periods.The deferred tax asset was calculated as follows: Net Operating Loss Carryforward Tax Rate Deferred Tax Asset Federal $ 9,183,750 35% $ 3,214,313 California 4,998,750 5.746% 287,228 $ 14,182,500 $ 3,501,541 The deferred tax liability is the result of the increase in the cost of the acquired intangible assets for financial reporting purposes but not for tax purposes.The deferred tax liability was calculated as follows: Identifiable intangible assets acquired $ 6,071,400 Tax rate 40.746 % $ 2,473,853 (e) Represents elimination of convertible notes payable, net of discount, and accrued interest payable that were repaid upon the acquisition of Crossflo and elimination of the net debt issuance costs on the convertible notes payable. F-5 Notes to Unaudited Pro Forma Condensed Combined Financial Statements (Continued) (f) Represents elimination of interest income recognized by Patriot on its notes receivable from Crossflo and the elimination of interest expense on the convertible notes payable which were repaid in connection with the transaction, including amortization of debt issuance costs and the debt discount.The interest expense adjustment was calculated as follows: For the Year Ended May 31, 2008 Interest accrued at 5.25% $ 44,230 Amortization of debt issuance costs 29,041 Amortization of debt discount 951,943 $ 1,025,214 (g) Represents the change in amortization expense as a result of the acquisition of Crossflo and was calculated as follows: Amortization Expense for Allocated Estimated the Period Ended Value Life in Years May 31, 2008 Contracts in place – open orders $ 63,600 0.75 $ 63,600 Contracts in place – maintenance contracts 75,400 4.00 18,850 Technologies and processes 5,932,400 8.00 741,550 $ 6,071,400 $ 824,000 (h) Represents the weighted-average number of shares outstanding as a result of the Patriot stock issued in connection with the acquisition of Crossflo, which consisted of the following at May 31, 2008: Weighted average shares - basic (historical) 390,956,153 Shares issued in connection with the acquisition 26,988,466 Pro forma combined weighted average shares - basic 417,944,619 Weighted average shares - diluted (historical) 397,485,699 Dilutive effect of options and warrants 6,529,546 Shares issued in connection with the acquisition 26,988,466 Less: shares held in escrow in connection with the acquisition (2,844,630 ) Pro forma combined weighted average shares - diluted 428,159,081 (i) Represents the adjustment to fair value of the purchased deferred maintenance revenue obligation. F-6
